DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite the limitation "the scheduled refresh management operation" in line 7 and line 8, respectively.  There is insufficient antecedent basis for this limitation in the claims.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, respectively, of U.S. Patent No. 11,087,819. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the step of issuing a command to execute a refresh management operation in claim 1 of the instant application is equivalent to the step of scheduling a refresh management operation in claim 1 of the patent and circuitry configured to issue a command to execute a refresh management operation in claim 10 of the instant application is equivalent to circuitry configured to issue a command to execute  a refresh management operation in claim 10 of the patent.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,087,819. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 19 and 20 of the instant application and the apparatus of claim 19 of the patent are identical in structure; therefore, the differences are only functional limitations.
Claims 1-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of copending Application No. 16/707,151 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious it would have been obvious to one of ordinary skill in the art to recognize that the maintenance operation in claims 1-17 and 19-20 of the copending application is the refresh management operation in claims 1-17 and 19-20 of the instant application (see specification of the application 16/707,151, paragraph [0008], lines 7-8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, 10, 13,14,19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa (US 2008/0232184, cited in the IDS filed on 07/28/21).
Regarding claim 1: Ohsawa discloses a method, comprising: 
determining a count (by activation counter AC, paragraph [0040], line 1) corresponding to a number of activations at a memory location (word line WL) of a memory device; 
issuing a command (Fig. 6, REFRESH, paragraphs [0065] and [0066]) to execute a refresh management operation for the memory location in response to the count exceeding a first predetermined threshold (paragraph [0076], lines 8-10); and 
decreasing the count by an amount (from 128 to zero, paragraph [0063], lines 7-8) corresponding to the first predetermined threshold in response to executing the scheduled refresh management operation.
Regarding claim 4: Ohsawa discloses the method of claim 1, wherein the memory location comprises a memory bank (Fig. 1, MCAL).
Regarding claim 5: Ohsawa discloses the method of claim 4, wherein the refresh management operation comprises refreshing a subset of a plurality of rows (WLs) of the memory bank.
Regarding claim 9: Ohsawa discloses the method of claim 1, wherein the memory location comprises a subset of a plurality of rows of the memory device (WLs). 
Regarding claim 10: Ohsawa discloses an apparatus, comprising: 
a memory including a memory location (word line WL); and 
circuitry configured to:
           determine a count (by activation counter AC) corresponding to a number of activations at the memory location;
            issue a command to execute a refresh management operation for the memory location;
           in response to the count exceeding a first predetermined threshold; and 
           decrease the count by an amount corresponding to the first predetermined threshold in response to executing the scheduled refresh management operation (see the rejection of claim 1).
Regarding claim 13: Ohsawa discloses the apparatus of claim 10, wherein the memory location comprises a memory bank (see the rejection of claim 4).
Regarding claim 14: Ohsawa discloses the apparatus of claim 13, wherein the refresh management operation comprises refreshing a subset of a plurality of rows of the memory bank impacted by the activations (see the rejection of claim 5).
Regarding claim 19: Ohsawa discloses an apparatus, comprising: a memory including a memory location; and circuitry configured to:
determine a count corresponding to a number of activations at the memory location; and
issue a command to refresh the memory location after the count exceeds a first predetermined threshold (128); and
decreasing the count by an amount corresponding to the first predetermined threshold in response to refreshing the memory location (seethe rejection of claim 1).
 claim 20: Ohsawa discloses the apparatus of claim 19, wherein the amount is a multiple of the first predetermined threshold, and wherein the multiple is one of 0.5 and 1.0 (1.0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa.
Claim 18 differs from Ohsawa in reciting that the memory comprises a DRAM device. However, the use of a refresh operation in a DRAM device is well-known in the art to refresh the charge of the memory cells. It would have been obvious to one of ordinary skill in the art to modify Ohsawa by using the refresh operation in a DRAM device to refresh the charge of the memory cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hampel (US 6,310,814) discloses a Rambus DRAM apparatus and a method for performing refresh operations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827